EXHIBIT 99.1 March 13, 2014 FOR IMMEDIATE RELEASE WaferGen Bio-systems Reports Solid Revenue Growth for Q4 and the Year 2013 Enters 2014 with enhanced balance sheet and primed for further growth with acquisition of the Apollo 324TM product line FREMONT, Calif., March 13, 2014 /PRNewswire/ WaferGen Bio-systems, Inc. (OTCQB: WGBS) announced today its financial results for the fourth quarter and year ended December 31, 2013. Key Highlights • Revenue for the fourth quarter of 2013 was $490,000, up 55% year over year • Net income for the fourth quarter of 2013 was $1.5 million, compared to a net loss of $1.0 million in the fourth quarter of 2012 • For 2013, total revenue more than doubled to $1.3 million, compared to $586,000 in 2012 • Cash balance at December 31, 2013 of $10.7 million Total revenue for the fourth quarter of 2013 was $490,000, up 55% from $316,000 in the fourth quarter of 2012. Net income for the fourth quarter of 2013 was $1.5 million, compared to a net loss of $1.0 million in the fourth quarter of 2012.The net income was primarily due to one-time gains of $1.0 million on the settlement of the Series B convertible preferred shares of our Malaysian subsidiary and $3.4 million when its liquidation commenced. For the year, total revenue more than doubled to $1.3 million, compared to $586,000 in 2012.The year’s net loss was $16.3 million compared to a net loss of $8.2 million in 2012.The increase in the net loss was attributable to non-cash, non-operating expenses largely relating to the capital restructuring that occurred in the third quarter.The operating loss in 2013 was $9.9 million, compared to $9.8 million in 2012. “We made solid progress in 2013 highlighted by the recapitalization in the latter half of the year which represents a clear turning point for the company,” said Ivan Trifunovich, President and CEO of WaferGen.“We launched our SmartChip TE product line, used for target enrichment prior to Next-Generation Sequencing (NGS).We also drastically simplified our capital structure and raised $13.4 million of net proceeds in the third quarter, giving us a cash balance at December 31, 2013 of $10.7 million.On January 6, 2014, we acquired substantially all of the assets of IntegenX’s product line used in library preparation for NGS, including the Apollo 324TM instrument and PrepXTM reagents which clearly puts us in a strong competitive position going forward. We are excited by the solid progress we have made and at this key inflection point we look forward to continuing the momentum as we further execute our growth strategy.“ The Company will shortly file a Form 8-K/A related to the acquisition of the Apollo product line, and plans to hold its first quarterly update call soon after this filing. About WaferGen WaferGen Bio-systems, Inc. is an innovative life science company that offers innovative genomic solutions for clinical testing and research.The SmartChip MyDesignTM Real-Time PCR System is a high-throughput genetic analysis platform for profiling and validating molecular biomarkers via microRNA and mRNA gene expression profiling, as well as single nucleotide polymorphism (SNP) genotyping.The SmartChip TETM System is a novel product offering for target enrichment geared towards clinical Next-Gen sequencing (NGS). The Company now also offers the Apollo 324TM product line used in library preparation for NGS.These three complementary technologies offer a powerful set of tools enabling more accurate, faster and cheaper genetic analysis based on Next-Gen Sequencing and Real-Time PCR. For additional information, please see http://www.wafergen.com Forward Looking Statements Certain statements made in this press release contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended that are intended to be covered by the "safe harbor" created by those sections. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as "believe," "expect," "may," "will," "should," "could," "seek," "intend," "plan," "estimate," "anticipate" or other comparable terms. Forward-looking statements in this press release may address the following subjects among others: statements regarding the sufficiency of our capital resources, expected operating losses, expected revenues, expected expenses and our expectations concerning our business strategy. Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, as a result of various factors including those risks and uncertainties described in the Risk Factors and in Management's Discussion and Analysis of Financial Condition and Results of Operations sections of our most recently filed Annual Report on Form 10-K and our subsequently filed Quarterly Reports on Form 10-Q. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Investor Contacts: Proactive Capital Jeff Ramson jramson@proactivecrg.com 646-863-6893 WaferGen Bio-systems, Inc. John Harland john.harland@wafergen.com 510-780-2395 WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) ThreeMonthsEndedDecember31, YearEndedDecember31, Revenue: Product $ License and royalty — — Total Revenue Cost of product revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (2,134,113 ) (1,991,618 ) (9,922,443 ) (9,765,976 ) Other income and (expenses): Interest income Interest expense (59,625 ) (702,982 ) (2,880,718 ) (2,082,558 ) Gain (loss) on revaluation of derivative liabilities, net (651,328 ) (506,195 ) Gain on settlement of derivative liability — — Loss on extinguishment of debt — — (4,970,410 ) — Issuance of warrants due to organic change — — (2,553,318 ) — Gain on liquidation of subsidiary — — Miscellaneous income (expense) (63,881 ) (116,147 ) Total other income and (expenses) (6,337,488 ) Net income (loss) before provision (benefit) for income taxes (1,068,955 ) (16,259,931 ) (8,198,115 ) Provision (benefit) for income taxes (34,198 ) (21,453 ) Net income (loss) (1,034,757 ) (16, 266,272 ) (8,176,662 ) Accretion on Series1 convertible preferred stock associated with beneficial conversion feature — — (898,623 ) — Accretion on SeriesA and B convertible preference shares of subsidiary associated with premium — — — SeriesA-1 preferred dividend — (204,133 ) (547,171 ) (801,534 ) Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Net income (loss) per share– basic $ $ ) $ ) $ ) Net income (loss) per share– diluted $ $ ) $ ) $ ) Shares used to compute net income (loss) per share– basic Shares used to compute net income (loss) per share–diluted WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Consolidated Balance Sheets December31,2013 December31,2012 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll and related costs Other accrued expenses Total current liabilities Long-term debt, net of discount Derivative liabilities Total liabilities SeriesA and B convertible preference shares of subsidiary — Stockholders’ equity (deficit): SeriesC convertible preference shares of subsidiary — Preferred Stock Common Stock Accumulated deficit (80,838,169 ) (64,571,897 ) Accumulated other comprehensive income — Total stockholders’ equity (deficit) (1,213,795 ) Total liabilities and stockholders’ equity (deficit) $ $
